Exhibit 99.1 YM BIOSCIENCES REPORTS SECOND QUARTER 2 MISSISSAUGA, Canada - February 8, 2010 - YM BioSciences Inc. (NYSE Amex: YMI, TSX: YM), today reported operational and financial results for the second quarter of fiscal 2010, ended December 31, 2009. “After rigorous evaluation of numerous global in-licensing opportunities, we proposed to merge Cytopia Limited., a clinical-stage, Melbourne-based drug development company, into YM during the second quarter,” said David Allan, Chairman & CEO of YM BioSciences Inc. “Cytopia products are an ideal complement to our current portfolio and this merger provides all shareholders both risk mitigation and a much enhanced prospect for success through the opportunity to link Cytopia’s earlier stage products in development to our well-advanced development of nimotuzumab both directly and through our extensive network of international licensees. Subsequent to quarter-end, the merger was completed. The combination of YM and Cytopia is completely aligned with the YM business model to continuously renew our pipeline through additions of promising new drug candidates from the basic research of other organizations.” Highlights for the second quarter of Fiscal 2010: • Signed agreement with Therapure Biopharma, under which it will formulate and fill nimotuzumab into sterile vials in its aseptic, GMP-certified, and Health Canada-licensed fill suite in Mississauga, Canada. • Utilizing YM's IntelliMab™ technology, the collaboration between the National Research Council of Canada's Biotechnology Research Institute (NRC-BRI) and YM resulted in a number of antibodies that bind optimally to HER2/neu-over-expressing breast cancer cells while minimally binding to HER2 on normal cardiac cells. • Cytopia Limited commenced enrollment of a Phase I/II trial evaluating CYT387, a potent, orally-administered JAK1/JAK2 inhibitor that is currently being conducted at Mayo Clinic in Rochester, MN. • Results showing that nimotuzumab in combination with metronomic chemotherapy (in frequent, low doses) in an advanced triple-negative breast cancer preclinical model is safe and effective, were presented in a poster at the 2009 AACR-NCI-EORTC Molecular Targets and Cancer Therapeutics conference in Boston, MA. • Results for CYT997 demonstrating that when administered metronomically, CYT997 is able to produce potent vascular disrupting effects in tumors (colon adenocarcinoma xenograft model), and in combination with cisplatin dosed weekly leads to enhanced antitumor effects compared to cisplatin alone, were presented in a poster by Cytopia Limited at the 2009 AACR-NCI-EORTC Molecular Targets and Cancer Therapeutics conference in Boston, Massachusetts. . • Positive 48-month survival data for nimotuzumab were the subject of an oral presentation at the American Society for Therapeutic Radiology and Oncology (ASTRO) 2009 Annual Meeting in Chicago, IL. The trial was a randomized, four-arm study treating patients with inoperable, locoregionally-advanced, stage III/IVa head-and-neck cancer with radiation alone, chemoradiation alone, or radiation or chemoradiation in combination with nimotuzumab. • Additional results from a Phase III study in children with glioma, demonstrating that children and adolescents with this inoperable cancer were able to stay at home or attend school while undergoing treatment with nimotuzumab, were presented at the International Society of Paediatric Oncology (SIOP) in Sao Paulo, Brazil. Subsequent Event On January 29, 2010 the Company acquired Cytopia, a clinical-stage, drug development company, based in Melbourne, Australia.This transaction was conducted by a Scheme of Arrangement whereby Cytopia shareholders received 0.0852 YM shares for each Cytopia share held at the record date.This resulted in the issuance of 7,215,053 YM common shares in exchange for Cytopia common shares and 61,635 YM common shares plus 138,442 YM stock options in exchange for the Partly Paid shares of Cytopia.In addition, the Company issued 225,950 stock options in consideration for the cancellation of Cytopia stock options. Based on the closing price of YM shares on the TSX on January 29, the value of the transaction was approximately $12.6 million, the total number of YM common shares outstanding as of this date was 65,604,476 and market capitalization of the Company was approximately $112.8 million at closing. Financial Results (CDN dollars) Total revenue for the second quarter of fiscal 2010, ended December 31, 2009 was $0.7 million compared to $2.2 million for the second quarter of fiscal 2009, ended December 31, 2008. Total revenue for the first six months of fiscal 2010, ended December 31, 2009 was $1.5 million compared with $3.9 million for the first six months of fiscal 2009, ended December 31, 2008. Revenue from licensees was $0.7 million for second quarter of fiscal 2010 compared to $1.8 million for the second quarter of fiscal 2009. Revenue from licensees for the first six months of fiscal 2010, ended December 31, 2009 was $1.4 million compared with $3 million for the first six months of fiscal 2009, ended December 31, 2008. Interest income for the second quarter of fiscal 2010 was $13,174 compared with $0.4 million for the second quarter of fiscal 2009.
